Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment dated 15 March 2022, in which claims 25, 26 have been amended, and claims 23, 24, 27 have been cancelled, is acknowledged.
Claims 25, 26, 28-35 are pending in the instant application. 
Claims 25, 26, 28-35 are being examined on their merits herein.
Response to arguments of 15 March 2022
In view of Applicant’s amendment of 15 March 2022, all the rejections to claims 23, 24, 27 are herein withdrawn. Claims 23, 24, 27 have been cancelled.
In view of Applicant’s amendment of 15 March 2022, the objection to the Specification is herein withdrawn. Applicant has corrected [0001] to recite the correct priority for the application.
In view of Applicant’s submission of Replacement Drawings on 15 March 2022, the objection to the drawings is herein withdrawn.  
Applicant’s arguments (Remarks of 15 March 2022, pages 6-9) against the rejection of claims 25-35 under AIA  35 U.S.C. 103 over Hunfeld, in view of Preac-Mursic, in further view of Lander, have been considered.
Applicant submits a reference by Sharma and argues (page 7) that the activity of a drug on Borrelia in log phase (Hunfeld assay) is not predictive of the activity on persister, post-treatment cells. Applicant argues that several examples in Sharma indicate that drugs effective against growing cells of B. burgdorferi are not active against persisters. Applicant argues (page 7, last paragraph- page 8) that Sharma demonstrates that the activity of a drug against log phase growth is not predictive of activity against persister cells: for example, the B. burgdorferi MICs for gemifloxacin (fluoroquinolone) and spectinomycin (aminoglycoside) are within achievable human dosing levels, yet the compounds were ineffective in killing persister B. burgdorferi, and combining these compounds also did not improve killing; vancomycin effectively killed growing cells of B. burgdorferi, but not Borrelia persisters. 
Applicant argues (page 8) that data obtained from the effect of an antibiotic on log phase Borrelia growth (Hunfeld) simply lacks any reasonable expectation of affecting stationary phase growth/Borrelia persisters. 
Applicant argues (page 8) that, in contrast to the teachings of Hunfeld, Applicant has specifically screened stationary growth cells for activity, doing the preliminary screen with populations of persister cells, following up with testing on persister cells, and demonstrated in vivo efficacy. In response, the examiner acknowledges the data in Figure 3B, showing that azlocillin at 20 g or 40 g is effective to kill/eradicate doxycycline-tolerant persisters.
The in vivo data ([0056], page 22, Specification) however does not relate to Borellia persisters; rather the data shows that azlocillin at 50 mg/kg or azlocillin in combination with other therapeutic agents, is effective to treat Borrelia infection in C3H mice.
Applicant further argues (page 8, last paragraph, page 9) that Preac-Mursic teaches that cephalosporins may be more efficient than Penicillin G in later Lyme borreliosis (Page 358, left paragraphs 3, 4), and since azlocillin is a semisynthetic penicillin derivative, a person of skill in the art would be dissuaded by the teaching of Preac-Mursic et al. to substitute cephalosporin with azlocillin for treating PTLDS. Applicant argues (page 9, first paragraph) that since azlocillin is not a cephalosporin like cefotaxime or ceftriaxone, a person of skill in the art would not be motivated to substitute cephalosporins for azlocillin due to lack of reasonable expectation of success.
The examiner acknowledges that azlocillin is a penicillin, and is structurally most related to amoxicillin, which has little or no activity against Borrelia persisters. 
Applicant has persuasively argued that the inhibitory activity of azlocillin on Borrelia in log phase (Hunfeld assay) is not predictive of the activity on Borrelia persisters, which is relevant in a method of treating PTLDS. 
For the reasons above, the rejection of claims 25-35 under AIA  35 U.S.C. 103 over Hunfeld, in view of Preac-Mursic, in further view of Lander, is herein withdrawn.

Allowable Subject Matter
Claims 25, 26, 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hunfeld et al. (Eur J Clin Microbiol Infect Dis 2000, 19, 27-32, cited in IDS) disclose the closest prior art, namely that azlocillin is a potent antimicrobial agent against Borrelia burgdorferi (in vitro assay, 72 h of incubation) with MIC range 
    PNG
    media_image1.png
    21
    17
    media_image1.png
    Greyscale
0.125 g/mL, MIC50 
    PNG
    media_image1.png
    21
    17
    media_image1.png
    Greyscale
 0.125 g/mL and MIC90 = 0.125 g/mL. (Table 2).

    PNG
    media_image2.png
    488
    668
    media_image2.png
    Greyscale

Thus, Hunfeld teaches (Table 2) that azlocillin is a highly effective antimicrobial against Borrelia burgdorferi isolates, with a potency comparable to that of penicillin, cefuroxime, or doxycycline, which are antibiotics commonly used to treat Lyme disease caused by Borrelia burgdorferi in a subject suffering from Lyme disease.
The teachings by Hunfeld are not anticipatory, nor do they render obvious a method of the instant application due to the following reason: 
Applicant has persuasively argued (Remarks of 15 March 2022) that the activity of a drug against B. burgdorferi log phase growth is not predictive of its activity against B. burgdorferi persister cells. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627